PER CURIAM.
We hold, under the facts of this case, that it was reversible error for the trial court to refuse to give the jury the charge on concurrent causes as found in Standard Jury Instruction 5.1(b). Tilley v. Broward Hospital District, 458 So.2d 817 (Fla. 4th DCA 1984); Higgins v. Johnson, 434 So.2d 976 (Fla. 2d DCA 1983) and Goodman v. Becker, 430 So.2d 560 (Fla. 3d DCA 1983). *1004The remaining appellate points are without merit.
We reverse and remand for a new trial.
DOWNEY and WALDEN, JJ., and WES-SEL, JOHN D., Associate Judge, concur.